Citation Nr: 1131114	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension on account of the need for the aid and attendance of another or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1959 to April 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a travel board hearing in April 2011, but did not appear for the hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; is not bedridden; and does not have a factual need for aid and attendance of another person demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment.

2.  The Veteran is not substantially confined to his home or the immediate premises.

3.  The Veteran does not have a disability that is rated at 100 percent.  



CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A July 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in December 2008.  The examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's disabilities, including his capacity for self-care.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duties to notify and assist are met.  

Special Monthly Pension

The Veteran seeks a special monthly pension based upon the need for regular aid and attendance or housebound status.  Special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  

To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; bedridden; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351, 3.352.  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that a veteran's condition requires a veteran to be in bed.  Determinations must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and a veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran was granted a non-service-connected pension in an April 1999 rating decision.  In January 2009, his service-connected disabilities were rated for pension purposes only as cervical spine arthritis, rated 20 percent disabling; spondylolisthesis of L5 to S1 with spondylosis deformans, rated 20 percent disabling; hemorrhoids and colonic polyp, rated 20 percent disabling; hypertension, rated 10 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; degenerative arthritis of the right knee, rated 10 percent disabling; myringitis of both ears with Eustachian tube dysfunction, rated 10 percent disabling; varicose veins of both legs, rated 10 percent disabling; a left inguinal hernia, rated 10 percent disabling; microscopic hematuria, rated 10 percent disabling; benign prostatic hypertrophy, rated 10 percent disabling; a fistula of the left ear, rated 10 percent disabling; a scar of the thoracolumbar area, rated zero percent disabling; impaired vision, rated zero percent disabling; and hearing loss, rated zero percent disabling.  

In an October 2008 statement, the Veteran's private physician indicated treatment of the Veteran since 1990 for various disabilities, including rheumatoid arthritis, deafness, and hypertension.  

On December 2008 VA examination, it was noted that the Veteran was ambulatory and accompanied by his wife.  His chief complaints were of difficulty hearing, dizziness, leg pains and that he was confined to a VA hospital due to anal pain and bleeding.  He was not found to be permanently bedridden, but was currently hospitalized at a VA facility.  He went to church on Sunday accompanied by his wife, but she did not allow him to leave his home alone since he could not hear approaching vehicles.  He had dizziness episodes less than once per week and he had imbalance episodes that affected his ambulation once per week.  He was able to perform all self-care functions.  The Veteran was able to walk for a few hundred yards without assistance and did not require aid for ambulation.  His best corrected visual acuity was not 5/200 or worse.  There was some limitation of motion of the cervical and lumbar spine, neck pain on moving the head sideways, but no interference with breathing.  There was no interference with function of the upper extremities.  He had limitation of function of the lower extremities in that he had knee pain and varicose veins of the legs.  The pain interfered with weight bearing, but propulsion was no further restrictions of the lower extremities.  Mild to moderate limitation of motion of the knees, cervical and lumbar spine was noted, without significant interference with function.  The diagnoses were internal hemorrhoids, hearing loss, degenerative arthritis of the knees, status post herniorrhaphy, spondylosis deformans of the lumbosacral spine, and varicose veins of both legs.  

The Board finds that the preponderance of the evidence is against the award of a special monthly pension based upon the need for regular aid and attendance.  The Veteran does not meet the criteria of blindness, or near blindness, in both eyes.  While the December 2008 examination report shows that the Veteran was hospitalized, the record does not show that the Veteran meets the criteria of confinement to a nursing home due to mental or physical incapacity.  

The record does not show that the Veteran meets the criteria to establish a factual need for aid and attendance of another person.  The evidence of record repeatedly found him to be able to dress, undress, keep ordinarily clean and presentable, feed himself, and attend to the wants of nature.  The evidence in the record shows that the Veteran was able to ambulate without aid.  There is also no indication that the Veteran is confined to a bed.  Thus, the evidence, overall, has not established that the Veteran would be unable to dress, feed himself, or attend to his hygiene needs without the assistance of others.  

As to whether the Veteran is housebound, the Veteran does not have a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities, and thus does not meet the first element for a finding of housebound.  38 C.F.R. § 3.351(d).  Nor is he shown to be, in fact, confined to his home.  He can ambulate for several hundred feet without assistance and he is not shown to be confined to his house by his disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against finding him to be housebound.  

The Board has considered the Veteran's statements in support of his claim that he is entitled to a special monthly pension.  While the Veteran is competent to report on the nature of his symptoms, the training and experience of VA medical personnel makes their findings reflected in VA treatment records more probative as to the extent of his disability.  In addition, the more specific lay and medical evidence reflecting on the factors to establish the need for the aid and attendance of another, are more probative than the Veteran's more general assertions that he feels he needs the aid and attendance of another.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly pension based upon the need for regular aid and attendance or by reason of being housebound must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Special monthly pension based on the need for aid and attendance or on being housebound is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


